Citation Nr: 1012576	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for left hand 
grip weakness, evaluated as paralysis of the ulnar nerve, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

The Board remanded the Veteran's claim for additional 
development in October 2009.  The development ordered has 
been completed, and the case may proceed without prejudice 
to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, though the Veteran requested a video-conference 
hearing in June 2006, he later withdrew this request in 
October 2007.  This case thus need not be remanded to allow 
for any hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 29, 2009, the Veteran suffered from 
mild incomplete paralysis of the ulnar nerve of his major 
hand.  

2.  Since December 29, 2009, the Veteran has suffered from 
moderate incomplete - but not severe incomplete or complete 
- paralysis of the ulnar nerve of his major hand.

3.  Since December 29, 2009, the Veteran has suffered from 
ankylosis of the left index finger.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent 
preceding December 29, 2009 for the Veteran's paralysis of 
the ulnar nerve have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.124a Diagnostic Code (DC) 8516 
(2009).

2.  The criteria for a rating higher than 30 percent since 
December 29, 2009 for the Veteran's paralysis of the ulnar 
nerve not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.124a DC 
8516.

3.  The criteria for a separate 10 percent rating for left 
index finger ankylosis effective from December 29, 2009, has 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5225 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Further, examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for the weakness in 
the grip of his left hand in August 2002.  A January 2004 
rating decision granted the claim and assigned a disability 
rating of 10 percent.  The Veteran filed a timely Notice of 
Disagreement, and a May 2006 Statement of the Case confirmed 
and continued the RO's ruling.  The Veteran thereafter filed 
a timely substantive appeal.  

In an October 2009 decision, the Board remanded the case to 
allow the Veteran to be reexamined.  Such an examination was 
performed in December 2009.  Based on the findings of this 
examination, the Veteran's rating was increased to 30 
percent, effective December 29, 2009, the date of his 
examination.  

The Veteran's paralysis of the ulnar nerve is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.124a, DC 
8516.  That diagnostic code provides that mild incomplete 
paralysis of the ulnar nerve of the major hand is assigned a 
10 percent rating, moderate incomplete paralysis of the 
ulnar nerve of the major hand is assigned a 30 percent 
rating, and severe incomplete paralysis of the ulnar nerve 
of the major hand is assigned a 40 percent rating.  Id.  A 
60 percent rating is assigned for complete paralysis of the 
major hand "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion 
of wrist weakened.  Id.  

A note preceding the relevant diagnostic code explains that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Id.  Further, when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

VA must also analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light 
of 38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Although § 4.40 does not require a separate 
rating for pain, it does provide guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As the current appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the RO has in effect already staged the 
rating, the Board will evaluate the two relevant periods of 
time to determine whether an increased rating during either 
period is appropriate.  

Entitlement to a Rating Higher than 10 Percent before 
December 29, 2009

Again, the Veteran was initially awarded service connection 
at a 10 percent rate in a January 2004 rating decision.  
This decision assigned an effective date of August 12, 2002, 
the date that his claim was received at VA.  This rating was 
increased to 30 percent in a January 2010 rating decision, 
effective December 29, 2009.  

The Board thus must determine whether there is any evidence 
to support a rating higher than 10 percent for the period of 
August 2002 to December 2009.  Finding none, the Board will 
leave the rating unchanged for the reasons that follow.

The Veteran's left hand weakness, evaluated here as 
paralysis of the ulnar nerve, is secondary to a burn scar on 
his left hand and forearm for which the Veteran has been 
service connected since October 1951.  Though the Veteran 
has undergone numerous hand examinations, his grip weakness 
was not evaluated separately until after his August 2002 
filing.  Thus, the first relevant VA examination for the 
Board to consider was performed in August 2003.  

In that August 2003 examination, the examiner reported that 
the Veteran is left hand dominant, making this hand his 
major hand for rating purposes.  The examiner found the 
Veteran had a mild inability to fully extend the left 
second, third, and fourth fingers and distal interphalangeal 
joints in his left hand.  He also found mild puffiness of 
the burn scar of the left thenar region, but he found no 
pitting edema.  The examiner reported a mild weakness in the 
Veteran's left hand grip.  

The report of this examination is consistent with the 10 
percent rating assigned.  Again, mild incomplete paralysis 
of the ulnar nerve of the major hand is assigned a 10 
percent rating.  The examiner consistently described the 
Veteran's inability to fully extend his fingers and his 
weakness of grip as mild.  A higher 30 percent rating would 
only be warranted with moderate incomplete paralysis of the 
ulnar nerve of the major hand.  

The only other relevant evidence in this period for the 
Board to consider is the Veteran's own statements.  In his 
October 2004 Notice of Disagreement, the Veteran stated that 
he was not able to "hold items as I used to."  He also 
stated that he was experiencing numbness in the little 
finger of his left hand.  In his May 2006 substantive 
appeal, the Veteran stated that he believed his inability to 
extend his fingers should at least be considered moderate 
paralysis.  

The Veteran is certainly competent to testify as to an 
inability to hold items and as to suffering from numbness in 
his hand.  The Board also finds his report to be credible, 
but finds that these complaints are consistent with the 10 
percent rating assigned at the time.  Although the Veteran 
stated in May 2006 that his inability to extend his fingers 
should be considered moderate incomplete paralysis, without 
additional commentary on the functional loss he was 
experiencing, the Board is unable to evaluate this 
contention.

As the evidence of record demonstrates that, prior to 
December 29, 2009, the Veteran was suffering from mild 
incomplete paralysis of the ulnar nerve of his major hand, 
the Board concludes that the 10 percent rating assigned is 
proper and an increased rating is not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.124a DC 8516.

Entitlement to a Rating Higher than 30 Percent after 
December 29, 2009

Given the Veteran's subjective complaints of his condition 
worsening and the length of time since his last VA 
examination, the Board remanded his claim in October 2009 to 
allow for a reexamination.  His rating was increased to 30 
percent on the basis of that reexamination in a January 2010 
rating decision.  For the reasons that follow, the Board 
concludes that the 30 percent rating assigned is 
appropriate.

The Veteran underwent a VA hand, thumb, and fingers 
examination in December 2009.  The examiner reported an 
overall decrease in hand strength and hand dexterity in the 
Veteran's left hand.  Upon examination, the December 2009 
examiner reported that the Veteran suffered from pain, 
limited motion, deformity and stiffness in both his left 
thumb and index finger.  There was, however, no evidence of 
any additional limitation of motion with repetition in 
either his left thumb or index finger.  The examiner also 
did not find the Veteran to be suffering from pain, limited 
motion, deformity or stiffness in the other fingers of the 
Veteran's left hand.  

The examiner found that the Veteran's left index finger was 
slightly ankylosed, resulting in a weakened grip and pinch.  
None of the Veteran's other fingers or his thumb were 
ankylosed.  The Veteran also had decreased strength for 
pushing, pulling and twisting, with the examiner rating his 
wrist strength as being 3 out of 4.  The examiner also 
reported a decreased ability to pinch his left thumb, index, 
and long fingers.  

The description provided by the examiner is consistent with 
the 30 percent rating that has been assigned.  Again, a 30 
percent rating is appropriate in cases with moderate 
incomplete paralysis of the ulnar nerve.  Here, the VA 
examiner found that only the Veteran's thumb and index 
finger had pain, limited motion, deformity and stiffness.  
Only his index finger was ankylosed, and his wrist strength 
was only mildly decreased.  A 40 percent rating is assigned 
only with severe incomplete paralysis of the ulnar nerve of 
the major hand.  Given the few digits found to be painful or 
limited in motion and the mildly decreased strength in the 
Veteran's wrist, the Board does not find the Veteran's 
paralysis of the ulnar nerve to be severe.  Also, as there 
was no loss of motion with repetitive movement, an increased 
rating under DeLuca is not appropriate.  

On the other hand, with respect to the ankylosis of the left 
index finger, first identified at the time of the December 
29, 2009 VA examination, the Board is unable to conclude 
whether such ankylosis is a symptom already contemplated 
under Diagnostic Code 8516.  Therefore, giving the Veteran 
the benefit of the doubt, the Board finds that the Veteran 
is entitled to a separate 10 percent rating for ankylosis of 
the left index finger, the maximum rating available under 
the applicable diagnostic code, effective from December 29, 
2009.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2009).  

Finally, with respect to both periods at issue here, the 
Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims (Court), the Board uses a three-step inquiry 
to determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's left 
hand grip weakness, manifested through the paralysis of his 
ulnar nerve.  The Veteran's pattern of disability is thus 
contemplated in the applicable rating criteria, and an 
extraschedular evaluation is thus not appropriate in this 
case.  

As the Veteran suffers from moderate incomplete- but not 
severe incomplete or complete - paralysis of the ulnar 
nerve, the Board concludes that the criteria for an 
increased rating for the Veteran's paralysis of the ulnar 
nerve not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.124a DC 8516.  As 
noted previously, however, the Board does find that the 
evidence supports a separate 10 percent rating for ankylosis 
of the left index finger, effective from December 29, 2009.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify with respect to the Veteran's 
mild left had grip weakness claim.  Service connection for 
this issue was granted in a January 2004 rating decision.  
The Veteran is now appealing the downstream issue of the 
initial rating that was assigned.  Therefore, additional 
VCAA notice is not required, and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. 
Cir. 2007), Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  


ORDER

A rating higher than 10 percent prior to December 29, 2009 
for paralysis of the ulnar nerve is denied.  

A rating higher than 30 percent after December 29, 2009 for 
paralysis of the ulnar nerve is denied.  

A separate rating of 10 percent for left index finger 
ankylosis is granted, effective from December 29, 2009, 
subject to the statutes and regulations governing the 
payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


